United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2378
                                   ___________

Judy M. Shepard,                     *
                                     *
          Appellant,                 * Appeal from the United States
                                     * District Court for the
     v.                              * Western District of Missouri.
                                     *
            1
John McHugh, Secretary of the Army, * [UNPUBLISHED]
                                     *
          Appellee.                  *
                                ___________

                             Submitted: January 6, 2011
                                Filed: June 30, 2011
                                 ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Judy M. Shepard appeals the district court’s2 adverse grant of summary
judgment in her Title VII and Rehabilitation Act action against the Secretary of the
Army. Following careful de novo review, see Murphy v. Mo. Dep’t of Corr., 372 F.3d
979, 982 (8th Cir. 2004) (summary judgment standard of review), this court concludes

      1
        John McHugh has been appointed to serve as Secretary of the Army, and is
substituted as appellee pursuant to Federal Rule of Appellate Procedure 43(c).
      2
      The Honorable John T. Maughmer, United States Magistrate Judge for the
Western District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
that summary judgment was properly granted for the reasons stated in the district
court’s Order. AFFIRMED. See 8th Cir. R. 47B.
                    ______________________________




                                       -2-